The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21,23-25,28-31, 33-35,38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (20160027439) in view of Orr (20150348554).

As per claim 21, Sharifi (20160027439) teaches a method comprising: 

 	generating first response data corresponding to the first audio data; sending, to the first device, the first response data (as generating a transcript of the first audio data – para 0021; and sending a response to the first device – as responding and sending a confirmation query – para 0061);
 	receiving, from the first device, second audio data representing second speech; generating second response data corresponding to the second audio data (as uttering confirmation of the transcription – para 0061, 0062);
 	based at least in part on the second audio data, determining an association between the user input and the second response data; and based at least in part on the second audio data, sending, to a second device, the second response data (as, associating the confirmation message with the initial utterance – para 00057-0058, then sending the compounded information to the second device – para 0062-0063, wherein the compounded information initiates the search of the information). 
receiving third audio data representing third speech; determining that the third audio data corresponds to the user input; and based at least in part on the third audio data and the association between the user input and the second response data, sending, to the second device, without receiving fourth audio data that corresponds to the second response data (as receiving additional information via the third gui, and using that information to confirm the compounded data sent to the second device – para 0062).
	Sharifi (20160027439) does not explicitly teach “without receiving fourth audio data that corresponds to the second response data” (examiner, notes, after reviewing applicants 

As per claim 23, the combination of Sharifi (20160027439) in view of Orr (20150348554) teaches the method of claim 21, further comprising: determining a first priority corresponding to the supplemental data; determining a second priority corresponding to the second response data (Sharifi (20160027439), as generating a first and second hotword model – para 0047; wherein, for the example of the second hotword model, determining a priority based on the location with respect to the location – para 0049); and based on the first priority and the Sharifi (20160027439), and sending the info to the device – para 0050, 0051). 

As per claim 24, the combination of Sharifi (20160027439) in view of Orr (20150348554) teaches the method of claim 21, further comprising: selecting a remote device based at least in part on the second response data; sending, to the remote device, an indication of the second response data; and receiving, from the remote device, supplemental data corresponding to the second response data (Sharifi (20160027439), as choosing/selecting the appropriate remote device in the network, based on the spoken utterance request – para 0031). 

As per claim 25, the combination of Sharifi (20160027439) in view of Orr (20150348554) teaches the method of claim 24, further comprising: determining that a second remote device is associated with the remote device; sending, to the second remote device, the second response data; receiving, from the second remote device, supplemental data corresponding to the second response data; and sending, to the second device, the supplemental data (Sharifi (20160027439), as, determining via the recognition --  para 0003, 0004;, choosing an appropriate device such as a server, etc., to perform the action – para 0005, 0066, 0067). 

As per claim 28, the combination of Sharifi (20160027439) in view of Orr (20150348554) teaches the method of claim 21, further comprising: determining that the first audio data and the second audio data were received within a period of time, wherein determining the association is based at least in part on determining that the first audio data and the second Sharifi (20160027439), as tracking the time and associated metadata when the content/speech was captured by the device – para 0053). 

As per claim 29, the combination of Sharifi (20160027439) in view of Orr (20150348554) teaches the method of claim 21, wherein determining the association comprises: determining a first category corresponding to the first response data; determining a second category corresponding to the second response data; and determining that the first category corresponds to the second category (Sharifi (20160027439), as the input has an action and a noun – para 0049 – navigate to the coffee house; para 0053, in the example of start computer). 

As per claim 30, the combination of Sharifi (20160027439) in view of Orr (20150348554) teaches the method of claim 21, wherein the second response data comprises at least one of: a first indication for the second device to output audio; or a second indication for the second device to output video (Sharifi (20160027439), examiner notes that the claim elements are in the alternative, and that Sharifi (20160027439) teaches the claim element of ‘a first indication for the second device to output audio – as user confirms the association, para 0061, so that the action executed is heard – para 0078). 

Claims 31-35,38-40 are system claims that perform the steps of method claims 21-25,28-30 above and as such, claims 31-35,38-40 are similar in scope and content to claims 21-25,28-30 and therefore, claims 31-35,38-40 are rejected under similar rationale as presented against claims 21-25,28-30 above.  Furthermore, Sharifi (20160027439) teaches a processor/memory (para 0067) in a system configuration (see fig. 1).
Orr (20150348554) teaches indication for the second device to execute a command, and to power on (see Orr, para 0056, wherein the spoken input is a command, and can be used for power – turn lights on/off; or turn lock on – 0056, 0059).

Claims 26,27,36,37 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (20160027439) in view of Orr (20150348554) in further view of Sharifi (20170032257).

As per claim 26, the combination of Sharifi (20160027439) in view of Orr (20150348554) teaches the method of claim 24, as mapped above; Sharifi (20160027439) does discuss user profile type storage, but does not discuss further comprising: determining a first category corresponding to the second response data; determining a second category related to the first category; based at least in part on determining the second category, determining that a second remote device is associated with the remote device; sending, to the second remote device, an indication of the second response data; and receiving, from the second remote device, second supplemental data; however, Sharifi (20170032257) teaches a first and second entity identification (para 0005), along with first/second/multiple categories based on the particular user – para 0008).  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to modify the user profile information of the combination of Sharifi (20160027439) in view of Orr (20150348554)  with first and second entity demarcation along with category identification, as taught by Sharifi (20170032257), because it would advantageously improve the prediction ability of the system to determine what the user is requesting ( Sharifi (20170032257) ,  para 0020).  


As per claim 27, the combination of Sharifi (20160027439) in view of Orr (20150348554) in view of Sharifi (20170032257) teaches the method of claim 21 (as applied above), further comprising: receiving, from a supplemental system, supplemental data corresponding to the second response data, wherein the supplemental system comprises items of supplemental information that are related to a user account associated with the second device, and wherein the items of supplemental information are deleted from the supplemental system in accordance with an expiration time (as updating the information/model of the entities, each time the application is used – ie, the oldest model is discarded and the model is updated with newer information -- Sharifi (20170032257), para 0031). 

Claims 36,37 are system claims that perform the steps of method claims 26,27 above and as such, claims 36,37 are similar in scope and content to claims 26,27 and therefore, claims 36,37 are rejected under similar rationale as presented against claims 26,27 above.  Furthermore, Sharifi (20160027439) teaches a processor/memory (para 0067) in a system configuration (see fig. 1).

Response to Arguments

Applicant's arguments filed 08/05/2021 have been fully considered but are moot in view of the new grounds of rejection.  Examiner notes the use of the Orr reference, as well as other references listed below   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
Mozer (20090204410), para 0006,00009, 0086-0087 teaches similar messaging protocols between devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
08/20/2021